United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-1489
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the Northern
Jesse James Holder,                     * District of Iowa.
                                        *
             Appellant.                 * [UNPUBLISHED]
                                   ___________

                             Submitted: September 24, 2010
                                Filed: October 7, 2010
                                 ___________

Before GRUENDER, ARNOLD, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       Jesse Holder appeals from his sentence of sixty-three months' imprisonment for
conspiring to manufacture methamphetamine. See 21 U.S.C. §§ 841(a)(1),
841(b)(1)(C), and 846. He maintains that the district court1 erred in denying his
motion for a downward departure and in failing to vary from the guidelines when it
fixed his sentence.




      1
        The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
        Mr. Holder's appeal from the denial of his motion for a downward departure
necessarily fails since the denial of such a motion is not reviewable. United States v.
Watson, 480 F.3d 1175, 1177 (8th Cir. 2007). His complaint about the district court's
failure to vary from the guidelines is an assertion that his sentence was unreasonable.
But we have held that a sentence within the guidelines, as this one was, is
presumptively reasonable, and we will affirm a sentence, moreover, unless in fixing
it the district court abused its discretion. United States v. Robinson, 516 F.3d 716, 717
(8th Cir. 2008); United States v. Hayes, 518 F.3d 989, 995 (8th Cir. 2008). An abuse
of discretion occurs only if the district court failed to consider an appropriate matter,
gave significant weight to an inappropriate matter, or committed a clear error of
judgment in weighing appropriate matters. United States v. Bolden, 596 F.3d 976,
984-85 (8th Cir. 2010).

       Here, Mr. Holder argued for a sentence below the guidelines because of his
illnesses and his age (he is 71 years old), but the district court carefully weighed these
considerations and concluded on sufficient evidence that Mr. Holder was able to work,
was not seriously infirm, and could receive appropriate health care in prison. The
court also adverted to the list of relevant factors set out in 28 U.S.C. § 3553(a) before
pronouncing sentence. Having examined the record carefully, we detect no abuse of
discretion here.

      Affirmed.
                         _____________________________




                                           -2-